o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date --------------------- ---------------------- number release date conex-124905-16 uil the honorable al franken united_states senator west first street suite duluth mn attention dear senator franken i apologize for the delay in responding to your inquiry dated date on behalf of your constituent reporting requirements under the affordable_care_act aca and the process for complying with those requirements ---------------- to a number of counties in the state of developing software to enable its members to transmit electronically the information returns required to be filed with the internal_revenue_service irs to report on health_insurance_coverage pursuant to sec_6055 and sec_6056 of the internal_revenue_code the code requirements near the filing deadline for these returns the time and expense needed to modify systems to comply with changes made to the irs electronic transmission system and the exposure to penalties if the information returns were not filed in a timely manner for the tax_year following consultation with stakeholders treasury and the irs determined that some employers insurers and other health care providers needed additional time to implement systems and procedures to report the information required to be submitted on the information reporting returns in notice_2016_04 irb published on date treasury and the irs extended the due dates for electronic_filing of the following forms from date to date explained that he works for a company that provides software development also offered several suggestions to improve the filing process raised concerns about changes made to the irs systems wrote about the employer information his company is responsible for ----------------- ---------------- ---------------- ------------- form 1094-b transmittal of health coverage information returns conex-124905-16 form 1095-b health coverage form 1094-c transmittal of employer-provided health insurance offer and coverage information returns form 1095-c employer-provided health insurance offer and coverage in the notice treasury and irs also addressed the potential application of penalties under sec_6721 and sec_6722 of the code if employers or other coverage providers did not file the information reporting forms in a timely manner treasury and irs announced that in determining whether to abate the penalties they would consider whether an employer made reasonable efforts to prepare for reporting the required information to the irs and the extent to which the employer took steps to comply with the reporting requirements for additionally to assist software developers and electronic filers in complying with the electronic reporting requirements for the irs took the following actions provided extensive information about the affordable_care_act information returns air program on the irs website www irs gov held monthly webinars beginning in date about the electronic reporting process for stakeholders and regularly updated the information on the irs gov website established an email subscription service allowing stakeholders to get alerts about current information on events affecting the air program throughout the year the last months of these alerts are on the irs gov website to improve the information_return filing process for tax_year the irs has already provided information about compliance to stakeholders earlier in the filing process the irs recently released the xml schema business rules and related publications with the electronic_filing requirements for the tax_year on the tax_year schemas and business rules for affordable_care_act information returns air webpage https www irs gov for-tax-pros software-developers information-returns tax-year-2016- schemas-and-business-rules-for-affordable-care-act-information-returns-air the draft forms and instructions used for aca information reporting also are available in an early release format on the irs gov website https apps irs gov app picklist list drafttaxforms html the irs will continue to hold monthly webinars for stakeholders add audio webinars post extensive information on the irs gov website and provide the online service for alerts about current information on events affecting the air program conex-124905-16 or ------------------ i hope this information is helpful if you have questions please contact me at -------------- ------ -------------------- at sincerely christine ellison acting branch chief health and welfare branch office of associate chief_counsel tax exempt and government entities
